Citation Nr: 1628307	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, service-connected post traumatic stress disorder (PTSD) and/or Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for hypertension.  Therefore, on remand, the AOJ must schedule a medical examination to determine whether hypertension had its onset within the first year upon discharge from serviceor was caused or aggravated by the Veteran's Agent Orange exposure, service-connected PTSD or service-connected diabetes mellitus.  Such opinion is needed to fully and fairly evaluate the claim of service connection for hypertension.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA hypertensive examination to determine the nature and etiology of his hypertensive disorder.  After a thorough review of the record, the examiner is asked to provide an opinion as to the following:

a.  Whether it is as least as likely as not (probability of at least 50 percent) that hypertension had its onset within a year of discharge from service, or is otherwise directly related to the Veteran's service, to include his exposure to Agent Orange.  The examiner should specifically comment on the April 1972 VA examination report showing a blood pressure reading of 142/80 and whether it's indicative of essential hypertension or its onset.  In addition, the Veteran has testified that he received treatment for high blood pressure throughout the 1970s, although the records are no longer available.  

b.  Whether it is at least as likely as not that hypertension was caused by or due to the Veteran's service-connected diabetes mellitus.

c.  Whether it is at least as likely as not that any skin disorder was aggravated or chronically worsened by his service-connected diabetes mellitus.  (If aggravation is found, the examiner must identify the baseline level of disability prior to such aggravation.)

d.  Whether it is at least as likely as not that hypertension was caused by or due to the Veteran's service-connected PTSD.

e.  Whether it is at least as likely as not that any skin disorder was aggravated or chronically worsened by his service-connected PTSD.  (If aggravation is found, the examiner must identify the baseline level of disability prior to such aggravation.)

The e-file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. 

2.  Thereafter, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




